DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 1/20/2021, in which claims 2, 3, 14 and 15 were amended.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species (B) contacting a cell with or administering to a subject a compound comprising a nucleic acid encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1 in the reply filed on 1/20/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2121.
The reply indicates that claims 1-19 are readable upon the elected species.  Thus, claims 1-19 are under consideration as they read upon the elected compound comprising a nucleic acid encoding a polypeptide with at least 95% sequence identity to the sequence of SEQ ID NO: 1.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 7/13/2081, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
In the parent application, Application No. 14/900,265, Grant No. CA45548 was amended to CA045548.  In paragraph [0002] of the instant specification, the Grant No. is CA45548.   Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims depend from claim 1 and are identical in wording.
Applicant is advised that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims depend from claim 1 and are identical in wording.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1.  The phrase “inhibiting the mechanically-dependent activation” should be amended to recite “inhibiting mechanically-dependent activation.”  This is the first occurrence of 
2.  The claim recites the abbreviation TRPV4.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the claim recites the abbreviation COPD.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.

Claim 4 objected to because of the following informalities:  the claim recites the phrase “inhibiting the binding” in line 2.  It would be preferable for the claim to recite “inhibiting binding” so that the word “the” is not used with the first occurrence of “binding.”  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  it would be preferable to replace the phase “wherein the nucleic acid is in the form of a vector comprising the nucleic acid” with the phrase “wherein the nucleic acid is in a vector.”  The recitation of “in the form of a vector comprising the nucleic acid” is redundant and uses “the” with the first mention of “form” in the claims.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  it would be preferable to replace the phase “wherein the nucleic acid is in the form of a viral vector comprising the nucleic .  Appropriate correction is required.

Claim 16 objected to because of the following informalities:  the claim recites the phrase “inhibiting the binding” in line 2.  It would be preferable for the claim to recite “inhibiting binding” so that the word “the” is not used with the first occurrence of “binding.”  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  it would be preferable to replace the phase “wherein the nucleic acid is in the form of a vector, viral vector, or adeno-associated virus (AAV) vector comprising the nucleic acid” with the phrase “wherein the nucleic acid is in a viral vector.”  The recitation of “in the form of a vector comprising the nucleic acid” is redundant and uses “the” with the first mention of “form” in the claims.  Appropriate correction is required.

Improper Markush
Claims 1-11 and 17-19 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the members of the Markush grouping do not share a substantial feature in that the polypeptide is composed of amino acid monomers, whereas the nucleic acid is composed of nucleotide monomers.  The polypeptide has the biological function of a CD98 polypeptide or portion thereof, whereas the nucleic acid has the biological function of being transcribed by an RNA polymerase in a cell to provide an mRNA transcript capable of being translated to protein.  The members of the grouping do not share a substantial structural feature given the different structures of polypeptides and nucleic acid molecules.  Because there is no common substantial structural feature, there is no common use that follows from a substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claims 12-16 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the members of the Markush grouping do not share a substantial feature in that the polypeptide is composed of amino acid monomers, whereas the nucleic acid is composed of nucleotide monomers.  The polypeptide has the biological function of a CD98 polypeptide or portion thereof, whereas the nucleic acid has the biological function of being transcribed by an RNA polymerase in a cell to provide an mRNA transcript capable of being translated to protein.  The members of the grouping do not share a substantial structural feature given the different structures of polypeptides and nucleic acid molecules.  Because there is no common substantial structural feature, there is no common use that follows from a substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 contains the trademark/trade name BIOPORTER.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a reagent for delivering proteins to cells, where the delivery agent comprises an unidentified lipid (e.g., paragraphs [0007], [0040] and [0041]).  Accordingly, the identification/description is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting mechanically-dependent activation of Transient Receptor Potential Vanilloid 4 (TRPV4), comprising contacting a mammalian cell culture with a nucleic acid molecule encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1, wherein the polypeptide comprises no more than 100 amino acids, and wherein the polypeptide is capable of inhibiting binding of  TRPV4 or integrin to Cluster of Differentiation 98 (CD98), does not reasonably provide enablement for the method in other cell types, such as microbial cells; the method where the protein is longer than 100 amino acids, the method where the polypeptide is not capable of inhibiting the binding of TRPV4 or integrin to CD98, and the method where the nucleic acid compound comprises a cell-penetrating agent, using the method to treat a disease in a subject, and using the method to treat pulmonary edema, systemic edema, hypertension, hyperalgesia, inflammation, brachyolmia, spondylometaphyseal dysplasia Kozlowski type, metatropic dysplasia, peripheral neuropathy, asthma, COPD, overactive bladder, incontinence, or acoustic cochlear injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: Claims 1-11 and 17-19 are drawn to a method of inhibiting mechanically-dependent activation of Transient Receptor Potential Vanilloid 4 (TRPV4).  The method comprises the step of “contacting a cell with a compound comprising a polypeptide comprising a sequence with at least 95% identity to the sequence of SEQ ID NO: 1, or a nucleic acid encoding said polypeptide.”  The elected species of compound is the nucleic acid encoding the polypeptide.  Dependent claim 2 requires the encoded polypeptide to comprise the sequence of SEQ ID NO: 1.  Dependent claim 3 requires the encoded polypeptide to comprise no more than 100 amino acids.  Dependent claim 4 requires the encoded polypeptide to be capable of inhibiting binding of TRPV4 or integrin to Cluster of Differentiation 98 (CD98).  Dependent claims 5 and 17 require the nucleic acid to be a cDNA.  Dependent claim 6 requires the nucleic acid to be in the form of a vector comprising the nucleic acid.  Dependent claim 7 requires the nucleic acid to be in the form of a viral vector comprising the nucleic acid, and claim 8 limits the vector to an adeno-associated virus (AAV) vector.  Dependent claim 18 requires the nucleic acid to be in the form of a vector, viral vector, or adeno-associated virus (AAV) vector comprising the nucleic acid.  Dependent claims 9 and 19 require the compound (i.e., elected nucleic acid) to further comprise a cell-penetrating agent.  Claim 10 depends from claim 9 and limits the cell-penetrating agent to a TAT polypeptide or Bioporter®.  Claim 11 requires the compound to penetrate the cell by electroporation or magnetoporation.  The nature of the invention is complex in that the encoded polypeptide must be capable of inhibiting the mechanically-dependent activation of TRPV4.  The encoded polypeptide must comprise a sequence with at least 95% identity to the sequence of SEQ ID NO: 1, which is the “high homology” domain of CD98.  However, any other sequence may be present in addition to the required sequence.  The nucleic acid molecule of the claim encompasses a nucleic acid molecule that encodes full-length CD98 
	Claims 12-16 are drawn to a method of treating a disease in a subject.  The method comprises “administering a compound comprising a polypeptide comprising a sequence with at least 95% identity to the sequence of SEQ ID NO: 1, or a nucleic acid encoding said polypeptide to the subject.”  The elected species of compound in the nucleic acid encoding the polypeptide.  Claim 13 depends from claim 12 and limits the disease to one selected from the group consisting of pulmonary edema; systemic edema: hypertension; hyperalgesia: inflammation; brachyolmia; spondylometaphyseal dysplasia Kozlowski type: metatropic dysplasia; peripheral neuropathy: asthma: COPD: overactive bladder: incontinence; and acoustic cochlear injury.  Claim 14 depends from claim 12 and requires the polypeptide to comprise the sequence of SEQ ID NO: 1.  Claim 15 depends from claim 12 and requires the polypeptide to comprise no more than 100 amino acids.  Claim 16 depends from claim 12 and requires the polypeptide to be capable of inhibiting the binding of TRPV4 or integrin to CD98.  The nature of the invention is complex in that administration of the nucleic acid to the subject must result in treatment of a disease.  The encoded polypeptide must comprise a sequence with at least 95% identity to the sequence of SEQ ID NO: 1, which is the “high homology” domain of CD98.  However, any other sequence may be present in addition to the required sequence.  The nucleic acid molecule of the claim encompasses a nucleic acid molecule that encodes full-length CD98 protein, which would have the function of the native protein and not the disclosed inhibitory function of only a protein consisting of SEQ ID NO: 1.
	Breadth of the claims: Claims 1-11 and 17-19 are broad in that they encompass the method where the cell is any type of cell, such as a microbial cell or mammalian cell (e.g., 
	Claims 12-16 are broad in that they encompass the treatment of any disease (claims 12 and 14-16), or any one of a number of broadly identified diseases of claim 13.  The claims are broad in that they encompass administering a nucleic acid encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1 and any additional sequence, which reads on the full-length CD98 sequence, for example.  Claims 12-15 are broad in that they do not require the polypeptide to have any particular function.
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: Example 1 of the specification demonstrates that TRPV4 associates with CD98 and β1-integrin at focal adhesions.  Specifically, an N-terminal region (referred to as the “high homology domain”) of CD98 binds to the 6 carboxy terminal amino acids of β1-integrin (e.g., paragraphs [00153], [00155] and [00156]).  This was demonstrated by removal of the “high homology domain” from CD98 (e.g., paragraph [00157]).  TRPV4 also interacts with the same region of β1-integrin through the ankryin repeat regions of TRPV4 (e.g., paragraphs [00153]-[00154]).  This example provides evidence that CD98, TRPV4 and β1-integrin from a complex at the cell’s extracellular matrix (ECM) adhesion site (e.g., paragraphs [00153]-[00159]).

	The specification discusses the correlation between TRPV4 activity and pulmonary edema induced by various stimuli, including heart failure that acts by increasing pulmonary vascular pressure, as well as chemicals and inflammation (e.g., paragraphs [00190]-[00191]).  The specification discloses that the prior art teaches that IL-2 induces increases in pulmonary vascular leakage, which can be prevented by a chemical inhibitor of TRPV4 (GSK2193874) in the context of a human lung-on-a-chip microdevice (e.g., paragraph [00190]).  The specification discloses that the prior art teaches that the same TRPV4 inhibitor is capable of preventing cardiogenic pulmonary edema induced by increasing pulmonary vascular pressure in rats, mice and dog.  The specification goes on the state the following at paragraph [00191]:
But TRPV 4 is also present on many cell types and in many tissues, and it can be activated by chemical (e.g., arachidonic acid metabolites epoxyeicosatrienoic acids 5,6-EET and 8,9-EET) as well as mechanical cues (e.g., breathing motions, ECM strain, fluid shear stress, pulmonary vascular pressure, barotrauma). TRPV 

Thus, the specification does not provide any working examples directed to a method of treating any disease in a subject, or art-accepted model thereof.
The sequence of the CD98 high homology domain is presented as instant SEQ ID NO: 1 (e.g., paragraph [0028]).  The specification envisions using sequences with at least 95%, at least 98% or greater homology with the sequence of SEQ ID NO: 1 (e.g., paragraph [0029]).  Further, the specification envisions the protein is less than 300 amino acids as compared to the CD98 protein that occurs in nature (e.g., paragraphs [0029]-[0039]).
  The specification teaches that “cell-penetrating agent" means "an agent...capable of crossing the lipid bilayer of a cell." See paragraph [0040]. The specification envisions cell-penetrating peptides and agents, such as lipid transfection reagents for the delivery of proteins to cells (e.g., Bioporter™) as cell-penetrating agents (e.g., paragraphs [0007], [0040] and [0041]). The specification does not contain any working examples of this embodiment. Thus, the specification does not contain any working examples where a cell-penetrating agent is part of the nucleic acid that is used to contact a cell.
General guidance regarding vectors encoding proteins and the delivery of the vectors to cells is provided (e.g., paragraphs [0044]-[0053]).  The specification envisions the use of the N-terminus of CD98 to treat a variety of diseases in a subject, such as pulmonary edema, systemic edema, hypertension, hyperalgesia, inflammation, brachyolmia, spondylometaphyseal dysplasia Kozlowski type, metatropic dysplasia, peripheral neuropathy, asthma, COPD, overactive bladder, incontinence, and acoustic cochlear injury (e.g., paragraph [0055]).  The specification envisions the treatment of known diseases that are cause, at least in part, by abnormally high levels of TRPV4 (e.g., paragraph [0055]).  General guidance is provided with regard to the delivery of an effective amount of a composition to alleviate at least one symptom of the disease or disorder (e.g., paragraphs [0062]-[0077], [0097], [00107] and [00129]-[00130]).  The specification envisions the use of in vitro and animal model assays to determine whether a particular composition is therapeutically effective (e.g., paragraph [0078]).  No specific guidance with regard to a method of treating a disease in a subject with the claimed nucleic acid molecule is provided.  No art accepted in vitro or in vivo animal model is used to test any nucleic acid encoding a polypeptide with at least 95% identity to the sequence of SEQ ID NO: 1.
	Predictability and state of the art: Neither the specification or art of record teaches how to use the claimed method in cells other than mammalian cells.  The TRPV4 protein is conserved in Euteleostomi (Multiple Alignment for HomoloGene: 11003, https://www.ncbi.nlm.nih.gov/homologene/?term=trpv4&report=multiplealignment, printed as pages 1/9-9/9 on 2/11/2021).  The working examples of the instant specification disclose that the TRPV4 and CD98 interaction occurs at focal adhesions, and there is no evidence on the record that non-mammalian cells, such as microbial cells, are capable of forming focal adhesions.  Thus, it would have been unpredictable to carry out the claimed method in cells other than mammalian cells.
	It would have been unpredictable to carry out the claimed method with nucleic acid molecules encoding any protein comprising a polypeptide comprising a sequence with at least 
Neither the specification nor art of record teaches how to make a nucleic acid that encodes a polypeptide further comprising a cell-penetrating agent other than when the cell-penetrating agent is a peptide. The art regarding nucleic acid molecules compounds (not compositions) that comprise agents such as lipid transfection agents, e.g., Bioporter®, was underdeveloped and it would have been unpredictable for one to make such a nucleic acid.
An analysis of the prior art as of the effective filing date of the present application shows the near complete lack of documented success for any treatment based on gene therapy. In a review on the current status of gene therapy, both Verma et al (Nature, Vol. 389, pages 239-242, 1997, cited as reference 16 on the IDS filed 7/13/2018; e.g. page 239, paragraph 1) and Palu et al (Journal of Biotechnology, Vol. 68, pages 1-13, 1999, cited as reference 10 on the IDS filed 7/13/2018; e.g. Abstract) state that despite hundreds of clinical trials underway, no successful outcome has been achieved. The continued, major obstacles to successful gene therapy are gene delivery and sustained expression of the gene. Regarding non-viral methods for gene delivery, Verma et al (1997) indicate that most approaches suffer from poor efficiency and transient expression of the gene (e.g. page 239, right column, paragraph 2). Likewise, Luo et al (Nature Biotechnology, Vol. 18, pages 33-37, 2000, cited as reference 8 on the IDS filed 7/13/2018) indicate that non-viral synthetic delivery systems are very inefficient (e.g. Abstract; page 33, left 
It would have been unpredictable to use a pharmaceutical composition comprising the claimed nucleic acid molecule due to the unpredictable effects of the encoded polypeptide. As discussed above, the functions of the claimed polypeptides are not defined. Furthermore, the prior art teaches that using a nucleic acid molecule that falls within the scope of the claimed invention causes tumor formation in mice (Hara et al. Oncogene, Vol. 19, pages 6209-6215, 2000, cited as reference 6 on the IDS filed 7/13/2018; e.g., pages 6212-6213, Over expression of truncated CD98hc causes more enhanced tumor formation compared with full-length CD98hc).  Furthermore, the prior art teaches that some diseases may be associated with TRPV4 gain-of-channel function mutations, and others may be associated with TRPV4 loss-of-channel function mutations (Nilius et al. EMBO Reports, Vol. 14, No. 2, pages 152-163, January 11, 2013; e.g., page 158, paragraph bridging columns).  Some of the recited diseases of instant claim 13 are nd full paragraph).  Nilius et al also note that the P19S TRPV14 variant may be associated with chronic obstructive pulmonary disease (COPD) as a result of reduced ciliary activity, which is thought to be a TRPV-4 dependent mechanism (e.g., page 161, left column, 1st paragraph).  Accordingly, the specification envisions the inhibition of TRPV4 activity, and the claims encompass the treatment of diseases potentially resulting from already reduced TRPV4 activity.  One would have recognized the unlikely success in further decreasing TRPV4 activity in those diseases, and the unpredictable nature of treating other TRPV4-associated diseases with the claimed method of nucleic acid administration.  Accordingly, the state of the art with regard to the inhibition of mechanically-dependent activation of TRPV4 to treat disease was underdeveloped and unpredictable.
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the full scope of the claimed methods.  One would be required to determine how to express functional TRPV4 in cells other than mammalian cells, such as microbial cells.  Given the complex interaction of integrin, TRPV4 and CD98 in animal cells at focal adhesions, this would require a large amount of inventive effort.  Next, one would be required to test 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-19 are not considered to be fully enabled by the instant specification.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699